Citation Nr: 1819288	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  06-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for frost bite of the right big toe.

3.  Entitlement to a disability rating in excess of 10 percent, and in excess of 20 percent from November 1, 2010, for degenerative joint disease of the lumbar spine.

4.  Entitlement to an initial disability rating in excess of 10 percent, and a disability rating in excess of 20 percent from March 12, 2016, for radiculopathy of the right lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for right ankle strain.

6.  Entitlement to an initial disability rating in excess of 10 percent for chronic knee sprain of the right knee.

7.  Entitlement to an initial disability rating in excess of 10 percent for chronic knee sprain of the left knee.

8.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder strain.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 until retirement in June 1994.  He also had two years, eight months, and sixteen days of prior active service, the dates of which have not been verified.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005, June 2008, August 2008, and February 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office.

In a May 2008 decision, the Board, in part, denied entitlement to increased disability ratings for the Veteran's lumbar spine, radiculopathy of the right side, and right ankle.  The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  A March 2009 joint motion for partial remand (JMR) and April 2009 Court Order partially vacated the Board's May 2008 decision, and remanded the claims to the Board for action consistent with the terms of the JMR.

In September 2010, the Board remanded the claims of entitlement to increased disability ratings for the Veteran's lumbar spine, radiculopathy of the right lower extremity, and right ankle for further development. 

In September 2015, the Board reopened the Veteran's claim of entitlement to service connection for a prostate disorder.  The Board remanded the claim of service connection, as well as the Veteran's claims of entitlement to increased disability ratings for the lumbar spine, radiculopathy of the right lower extremity, right ankle, right knee, and left knee for further development.  The claims were remanded again in July 2017 for further development.

An appeal as to the issue of entitlement to an increased disability rating for bilateral pes planus was previously perfected and before the Board.  During the pendency of that appeal, in a February 2017 rating decision the Agency of Original Jurisdiction (AOJ) granted a disability rating of 30 percent for bilateral pes planus, effective March 12, 2016.  In a June 2017 notice of disagreement, the Veteran indicated disagreement with the 30 percent disability rating for bilateral pes planus, as well as the effective date for the 30 percent disability rating.  In a July 2017 decision, the Board denied entitlement to a disability rating in excess of 10 percent prior to March 12, 2016, and in excess of 30 percent thereafter for bilateral pes planus.  Accordingly, the Board finds an October 2017 statement of the case denying entitlement to a disability rating in excess of 30 percent for bilateral pes planus, and entitlement to an effective date prior to March 12, 2016 for the award of the 30 percent disability rating, was issued in error, as these issues were part and parcel of the appeal adjudicated by the Board in July 2017.  Accordingly, those issues are not currently before the Board, but the Veteran is free to bring a new claim of entitlement to an increased disability rating for bilateral pes planus, if he so chooses.

The issues of entitlement to increased disability ratings for lumbar spine, right ankle, right knee, left knee, and left shoulder disabilities, and for radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's current prostate disability incurred in or is otherwise related to his active duty service.

2.  Throughout the appeal period, the Veteran's frost bite of the right big toe has been manifested by arthralgia or other pain, numbness, and osteoarthritis, but tissue loss, nail abnormalities, color changes, locally impaired sensation, and hyperhidrosis have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for an initial disability rating in excess of 20 percent for frost bite of the right big toe have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic Code 7122 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In a November 2017 statement, the Veteran's representative contends that the October 2017 VA examiner's opinion regarding the Veteran's prostate disability is inadequate because the examiner provided a bare conclusion without providing any underlying rationale or reasoning, and in particular, did not address the significance of the Veteran's lay evidence that he has continued to suffer from urinary problems since his active military service.  

In the October 2017 VA male reproductive systems examination report, the VA examiner noted the Veteran's report that his current prostate condition began during military service with frequent urination, and that he was told he had an enlarged prostate.  In the October 2017 medical opinion, the VA examiner summarized the evidence of record from the Veteran's service treatment records, to include complaints of urinary frequency related to a probable urinary tract infection in 1985, no urinary complaints upon a 1990 physical examination, and a normal prostate examination and no urinary complaints upon the 1994 separation examination.  The VA examiner then concluded that there was nothing in the Veteran's service treatment records that would be a causal factor of the Veteran's currently diagnosed prostate condition.  The Board finds that when considered together, the October 2017 VA male reproductive systems examination report and the medical opinion indicate that the October 2017 VA examiner did consider the Veteran's reports of urinary symptoms beginning during active duty service, but afforded more weight to the service treatment records indicating no urinary complaints after 1985 and normal prostate findings, as evidenced by her summary of the Veteran's service treatment records in the medical opinion.  Accordingly, the Board finds the October 2017 VA examiner's opinion regarding the Veteran's prostate disability is adequate upon which to base a decision.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist regarding the claims of entitlement to service connection for a prostate disability, or entitlement to an increased initial disability rating for frost bite of the right big toe.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Service Connection for a Prostate Disability

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


	Analysis

The medical evidence of record includes a current diagnosis of benign prostatic hypertrophy (BPH), as well as a history of prostate-specific antigen (PSA) elevations.  See, e.g., October 2017 VA male reproductive systems examination report. 

The Veteran contends his current prostate disability is related to his active duty service because his prostate problems began while he was in service, to include symptoms of frequent urination, and that he has continued to suffer from urinary problems since service.  See November 2017 representative statement.

A January 1978 service treatment record indicates the Veteran's prostate was within normal limits upon examination.  A November 1978 radiographic report indicated the Veteran complained of bilateral flank pain and slight pain on urination, but the abdomen series was non-diagnostic.  An August 1982 periodic examination report stated the digital rectal examination was normal.

In March 1985, the Veteran complained of back flank pain, increased frequency of urination, and dark urine for four months.  A probable urinary tract infection was assessed.  Medication was prescribed.  Following an August 1985 periodic examination, the Veteran's genitourinary system was marked as normal.

In an April 1990 Report of Medical History, the Veteran denied painful or frequent urination.  A May 1990 periodic examination report indicated the Veteran's genitourinary system was normal.

In a January 1994 Report of Medical History for his retirement, the Veteran noted only back, knee, and ankle pain in the statement of the examinee.  The Veteran denied painful or frequent urination, and the Veteran's statements did not indicate any prostate or urinary symptoms.  The January 1994 retirement examination report listed the Veteran's genitourinary system as normal.

September and December 1997 treatment records from the Lawton VA Outpatient Clinic (OPC) indicated the Veteran's PSA levels were 0.9, which the December 1997 record indicated was normal.

In June 2000, the Veteran filed a claim of service connection for prostate problems, and stated his medical records would back up his disability.

A February 2001 ultrasound performed at the Reynolds Army Health Clinic indicated the Veteran had a history of swelling in the scrotum with pain in both inguinal areas.  The left and right groin ultrasound was negative, and stated no evidence of a hernia.  The report did not indicate any concerns or findings regarding the Veteran's prostate.

An April 2003 Lawton VA OPC medical office visit indicated the Veteran's prostate was normal in size, smooth, non-tender, and had no nodes.

In October 2004, the Veteran filed his current claim of service connection for a prostate condition.  The Veteran's representative contends that at the time of this claim, the Veteran had been diagnosed with an enlarged prostate.  See November 2017 representative statement.

An April 2005 Lawton VA OPC primary care integrated encounter note indicated the Veteran's prostate check had not been done that year.  The Veteran reported occasional nocturia, some post void dribbling, occasionally requiring some force at the end of voiding, and occasional urinary retention.  Upon examination, the Veteran's prostate was mildly enlarged.  Symptomatic prostatic hypertrophy was assessed.

Following a March 2016 VA male reproductive systems VA examination, the VA examiner indicated that the claims file and VA treatment records had been reviewed.  The March 2016 VA examiner opined that the Veteran's diagnosed BPH was less likely than not incurred in or caused by the Veteran's active duty service, because there was no medical evidence of BPH while in service, and the Veteran's March 1985 urinary tract infection had resolved.

During an October 2017 VA male reproductive systems examination, the VA examiner noted the Veteran's report that his current prostate condition began during military service with frequent urination, and that he was told he had an enlarged prostate.  The October 2017 VA examiner summarized the evidence of record from the Veteran's service treatment records, to include complaints of urinary frequency related to a probable urinary tract infection in 1985, no urinary complaints upon a 1990 physical examination, and a normal prostate examination and no urinary complaints upon the 1994 separation examination.  The October 2017 VA examiner opined that it is not at least as likely as not that the Veteran's BPH or any other diagnosed prostate disorder is related to the Veteran's service, to include treatment for a probable urinary tract infection in March 1985.  The VA examiner explained there is nothing in the Veteran's service treatment records that would be a causal factor of the Veteran's currently diagnosed prostate condition, to include elevated PSA, and noted the retirement examination showed normality of the prostate and no urinary symptom findings. 

The Board affords significant probative value to the opinion of the October 2017 VA examiner.  The VA examiner reviewed the complete evidence of record, interviewed and examined the Veteran, and provided an opinion supported by a rationale considering the pertinent evidence as to why the Veteran's current prostate disability is not related to his active duty service.  As discussed above, the Board finds that when considered together, the October 2017 VA male reproductive systems examination report and the medical opinion indicate that the October 2017 VA examiner considered the Veteran's reports of urinary symptoms beginning during active duty service and that he was told he had an enlarged prostate, but afforded more weight to the service treatment records indicating no urinary complaints after 1985, and normal prostate findings, including at the time of his 1994 separation examination.  The October 2017 VA examiner explained that in his medical opinion, there was nothing in the Veteran's service treatment records that would be a causal factor for his current prostate disability.  

Further, the Board finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current prostate disability to his active duty service.  Accordingly, the Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current prostate disability is related to his active duty service.

The Board has also considered the lay evidence offered by the Veteran and his sister.  This includes his statements that his current prostate disability began during active duty service in that he was told he had an enlarged prostate during service, and experienced urinary symptoms including frequency of urination beginning during, and continuing since service.  This also includes a July 2005 statement from the Veteran's sister indicating that the Veteran's prostate condition did not exist prior to his enlistment, so it would be logical to believe it developed during his military career.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's current prostate disability is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's current prostate disability is related to his active duty service, to include his complaints of urinary frequency in March 1985, is not within the realm of knowledge of a non-expert given the lack of complaints of urinary symptoms during service following treatment for a urinary tract infection in March 1985, the lack of prostate complaints and normal prostate findings during active duty service, and the length of time between the Veteran's separation from service and the first possible diagnosis of a prostate condition in 2004, per the Veteran's statements.  As the evidence does not show that the Veteran or his sister has expertise in medical matters, the Board concludes that their opinions that the Veteran's current prostate disability is related to his service are not competent evidence and therefore are not probative of whether the Veteran's current prostate disability is related to his active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current prostate disability was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established.  38 C.F.R. § 3.303; see Shedden, 381 F.3d at 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a prostate disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Increased Rating for Frost Bite of the Right Big Toe

      Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cold injury residuals are rated under Diagnostic Code 7122.  In relevant part, a 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122. 

Two notes accompany Diagnostic Code 7122.  Note (1): separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2): evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26. 

	Analysis

Throughout the appeal period, the Veteran's frost bite of the right big toe has been rated as 20 percent disabling under Diagnostic Code 7122.  The Veteran contends he is entitled to a higher disability rating.  See, e.g., November 2017 representative statement with VA Form 9.

During a February 2005 QTC examination, the examiner noted reduced sensation in the right big toe.

In a July 2005 statement, the Veteran's mother stated the Veteran had informed her of a frost bite injury to his big right toe and permanent ensuing numbness, and reported that this injury was evident when the Veteran could not feel a needle stick.

In October 2010, x-rays of the right foot indicated minimal degenerative changes at the metatarsophalangeal joint of the great toe.

In a February 2011 substantive appeal, the Veteran reported he is currently unable to feel his right big toe due to his frost bite injury.

A March 2016 VA cold injury residuals examination report includes the Veteran's report that his current symptoms of his in-service frost bite of the right big toe are pain and numbness.  Following examination, the VA examiner reported the Veteran's signs and symptoms of the right foot are arthralgia or other pain, numbness, and an x-ray abnormality of osteoarthritis.  In a Medical Opinion, the March 2016 VA examiner opined that the Veteran's degenerative arthritis of the right foot is a residual of the treatment he received in service for frost bite.  The March 2016 VA examiner also opined that the Veteran's neuropathy of the right great toe is separate from his service-connected radiculopathy of the right side, because the Veteran reported his right great toe was numb right after his frost bite in service.

In a statement accompanying the November 2017 VA Form 9, the Veteran's representative stated the Veteran suffers from permanent pain and numbness in his right big toe, and osteoarthritis has been diagnosed.

The Board finds that the totality of the evidence of record indicates that throughout the appeal period, the Veteran's service-connected frost bite of the right big toe has been manifested by arthralgia or other pain, numbness, and osteoarthritis.  However, tissue loss, nail abnormalities, color changes, locally impaired sensation, and hyperhidrosis have not been shown.  Although the February 2005 QTC examination indicated reduced sensation in the right big toe, the Board finds the totality of the evidence of record indicates this finding more nearly approximates numbness, not locally impaired sensation.  The Veteran has repeatedly reported throughout the appeal period that he experiences numbness in his right big toe, as supported by his mother's statement, the March 2016 VA examination report, and the November 2017 representative statement.  Further, the March 2016 VA examiner specifically indicated no finding of locally impaired sensation in the right foot.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran an initial disability rating in excess of 20 percent for frost bite of the right big toe.


ORDER

Entitlement to service connection for a prostate disability is denied.

Entitlement to an initial disability rating in excess of 20 percent for frost bite of the right big toe is denied.


REMAND

The Veteran contends he is entitled to increased disability ratings for his service-connected lumbar spine, right ankle, right knee, left knee, and left shoulder disabilities because he suffers significant functional impairment in these joints due to factors such as pain, which is tantamount to the requirements for the next higher schedular disability ratings.  See November 2017 representative statement; November 2017 representative statement with VA Form 9.

The Veteran was last afforded a VA examination of his left shoulder in March 2016.  At that time, the VA examiner indicated that the Veteran did not report flare-ups.  However, the Veteran had previously reported flare-ups of the left shoulder during an April 2012 VA examination.  The March 2016 VA examiner opined that pain, fatigue, and weakness will significantly limit the functional ability of the Veteran's left shoulder with repetitive use over time, but that he was unable to describe this limitation in terms of range of motion because it would depend on the type of activity performed and the severity of the pain experienced by the Veteran.

The Veteran was last afforded VA examinations of his back, right ankle, and bilateral knees in October 2017.  The VA examiner indicated that pain would significantly limit the functional ability of the back, right ankle, and bilateral knees with repeated use over a period of time and with flare-ups, but stated she was unable to describe the limitations in terms of range of motion because it would depend on the type of activity performed and the severity of the pain experienced by the Veteran.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements.  The Court explained that an examiner must do all that reasonably could be done in order to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court held in that case that the VA examination was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.

Here, the Board finds the March 2016 VA shoulder examination report, and the October 2017 back, ankle, and knee examination reports in this case present similar facts to the Sharp case.  See also November 2017 representative statements.  The March 2016 VA examiner did not adequately address the previous reports of flare-ups of the left shoulder disability, and all of the examiners failed to ascertain adequate information from the record regarding how factors such as pain limit the Veteran's functional ability of these joints during flare-ups and/or following repetitive use over time.  Accordingly, on remand the AOJ should afford the Veteran new VA examinations to determine the current manifestations and severity of his service-connected lumbar spine, right ankle, right knee, left knee, and left shoulder disabilities, to include adequate discussions of functional loss due to flare-ups and repeated use over time.

The Board finds the Veteran's claim for increased disability ratings for radiculopathy of the right lower extremity is inextricably intertwined with the remanded claim for an increased disability rating for degenerative joint disease of the lumbar spine.  Accordingly, the Board will defer a decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As new examinations are necessary, on remand the AOJ should also obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include from October 2017 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded VA examinations with appropriate examiners to determine the current severity of his service-connected lumbar spine, right ankle, right knee, left knee, and left shoulder disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner(s).  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail. 

After the record review, and a thorough examination and interview of the Veteran, the VA examiner(s) should offer his/her opinions with supporting rationale as to the following inquiries:

a) The examiner should describe all pertinent symptomatology associated with the Veteran's lumbar spine, right ankle, right knee, left knee, and left shoulder disabilities.  

b) For each joint, the extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

c) For each joint, the examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements. 

If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up or on repeated use, the VA examiner must explain why it is not feasible to render such an opinion; however, the VA examiner should not provide as reason that at the time of the examination, the Veteran is not experiencing a flare-up or being observed after repeated use over time.

d) The back examiner should comment upon any objective neurologic abnormalities associated with the Veteran's service-connected lumbar disability, to include radiculopathy of the right lower extremity, as well as the Veteran's reports of neurological symptoms to include pain in the left lower extremity, and the diagnosis of erectile dysfunction in the Veteran's VA treatment records.

e) The knee examiner should address the Veteran's reports of weakness and feeling that his knees give out or give way, and the VA prescription for knee braces due to patellar laxity of the bilateral knees in May 2004.

A detailed rationale for the opinions must be provided.  If the examiner is unable to offer a requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


